Citation Nr: 0031736	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a left wrist, hand, 
and arm condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for hearing loss, tinnitus, 
headaches, and a left wrist, hand, and arm condition.  A 
notice of disagreement was received in April 1999.  A 
statement of the case was issued in August 1999.  A 
substantive appeal was received from the veteran in August 
1999.


REMAND

The veteran and his representative contend that service 
connection is warranted for hearing loss, tinnitus, 
headaches, and a left wrist, hand, and arm condition.  The 
veteran contends that all of these claims are related to an 
incident in service in March 1945.  The veteran, in his 
statements to the RO, indicated that, while in combat, a 
shell exploded near him, and the next thing he recalled was 
being treated in an aid station for his wrist.  The veteran 
further indicated that, once at an evacuation hospital, he 
complained of headaches and ringing in his ear, and was told 
by the doctors there that these symptoms would eventually go 
away, though they remain to the present day. 

The Board notes that the veteran's service medical records 
(SMRs) are missing from the claims folder.  Although efforts 
have been made by VA to obtain the veteran's complete SMRs, 
the National Personnel Records Center (NPRC), in response to 
VA requests, reported that the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

However, there is information of record from the Office of 
the Surgeon General of the Department of the Army for the 
years 1944 and 1945.  That evidence indicates that the 
veteran was hospitalized with a diagnosis of sprains of the 
wrist joints, in March 1945.  The evidence also indicates 
that these injuries were categorized as a battle injury, and 
that the veteran spent 16 days in the hospital at that time.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment 
for claimed disabilities that have not 
already been made part of the record, 
and should assist him in obtaining 
such evidence.  The veteran should be 
given the requisite opportunity to 
respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.  The RO should also again 
contact the NPRC in a further attempt 
to obtain any available service 
medical records of the veteran.

2. The veteran should be afforded a VA 
examination to determine the nature 
and severity of his claimed 
disabilities.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.  The examiner 
should offer an opinion, with respect 
to each of the veteran's claimed 
disabilities, his hearing loss, his 
tinnitus, his headaches, and his left 
wrist, hand, and arm conditions, as to 
whether it is as least as likely as 
not that any of these disabilities was 
incurred in or aggravated by his 
service.  Specific reasons should be 
given for these opinions.

3. Thereafter, the RO should re-
adjudicate this claim, mindful of the 
new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  If 
any benefit sought by the veteran 
remains denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
and given the opportunity to respond 
within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


